Citation Nr: 0825383	
Decision Date: 07/30/08    Archive Date: 08/06/08

DOCKET NO.  06-27 129	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

Whether new and material evidence has been received to reopen 
a claim for service connection claim for a left shoulder 
disability.

Entitlement to service connection for a left shoulder 
disability.


REPRESENTATION

Appellant represented by:	Michael R. Dowling, Attorney 
at Law


ATTORNEY FOR THE BOARD

C. M. Powell, Associate Counsel




INTRODUCTION

The veteran had active service from October 1964 to October 
1967.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2003 rating decision of the Huntington, 
West Virginia Regional Office (RO) of the Department of 
Veterans Affairs (VA) that determined that new and material 
evidence had not been submitted to reopen the veteran's 
claim.  The claim was subsequently transferred to the 
Louisville, Kentucky RO.


FINDINGS OF FACT

1.  By a rating action in March 1968, the RO denied service 
connection for a left shoulder disability.  The veteran was 
notified of his right to appeal, but a timely appeal was not 
filed.

2.  Evidence added to the record since the March 1968 RO 
determination, considered in conjunction with the record as a 
whole, is new, relates to an unestablished fact necessary to 
substantiate the veteran's claim, raises a reasonable 
possibility of substantiating the veteran's claim, and 
consists of supplemental service medical records.

3.  The competent clinical evidence of record does not 
demonstrate that a left shoulder disability, to include 
arthritis, is causally related to the veteran's service.


CONCLUSIONS OF LAW

1.  The RO's decision of March 1968, which denied service 
connection for a left shoulder disability, is final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 20.302, 
20.1103 (2007).  

2.  New and material evidence has been received to reopen the 
veteran's claim for service connection for a left shoulder 
disability.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.156(a) (2007).

3.  A left shoulder disability was not incurred in, or 
aggravated by, active service, nor may be presumed to have 
been so incurred or aggravated.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Further regarding notice, on March 3, 2006, the United States 
Court of Appeals for Veterans Claims (Court) issued its 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The Court in 
Dingess/Hartman holds that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim.  As 
previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Upon receipt of an application for 
"service connection," therefore, the Department of Veterans 
Affairs (VA) is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned in the award of the 
benefit sought.

In Kent v. Nicholson, 20 Vet. App 1 (2006), the Court issued 
a decision that established significant new requirements with 
respect to the content of the VCAA notice for reopening 
claims.  According to the Court, in the context of a claim to 
reopen, the Secretary must look at the bases for the denial 
in the prior decision and to respond by providing the 
appellant with a notice letter that describes what evidence 
would be necessary to substantiate that element or elements 
required to establish service connection that were found 
insufficient in the previous denial.  
Further, in providing instruction as to what information 
would be considered "new and material", the Court indicated 
that "material" evidence would include (1) evidence on an 
element where the claimant initially failed to submit any 
competent evidence; (2) evidence on an element where the 
previously submitted evidence was found to be insufficient; 
(3) evidence on an element where the appellant did not have 
to submit evidence until a decision of the Secretary 
determined that an evidentiary presumption had been rebutted; 
or (4) some combination or variation of the above three 
situations.  "New" evidence would be considered new only if 
it had not been submitted previously to VA and was neither 
"cumulative nor redundant" of evidence already in the 
record.  

In this case, VA issued letters in April 2003 and April 2006 
that informed the appellant of what evidence was required to 
substantiate the claim and of his and VA's respective duties 
for obtaining evidence and provided the veteran with notice 
of the type of evidence necessary to establish a disability 
rating or effective date in the event of award of the benefit 
sought.  However, a review of the claims file reveals that, 
in light of the Kent decision, the April 2003 AOJ VCAA 
notification letter sent to the veteran is insufficient.  
Although the letter informed the veteran that new and 
material evidence could be submitted to reopen his claim and 
indicated what type of evidence would qualify as "new" 
evidence, he was not correctly informed of what evidence 
would be necessary to substantiate the element or elements 
required to establish service connection that were found 
insufficient in the previous denial.  However, because the 
instant decision reopens the veteran's service connection 
claim, any deficiency with respect to notice regarding new 
and material evidence is moot and no harm or prejudice to the 
appellant has resulted.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Pelegrini v. Principi, 17 Vet. App. 
412 (2004); Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOPGCPREC 16-92.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the present case, additional VCAA notification 
was issued after the initial AOJ adjudication of the claim.  
Nevertheless, the Court in Pelegrini noted that such 
requirement did not render a rating decision promulgated 
prior to providing the veteran full VCAA notice void ab 
initio, which in turn would nullify the notice of 
disagreement and substantive appeal filed by the veteran.  In 
other words, Pelegrini specifically noted that there was no 
requirement that the entire rating process be reinitiated 
from the very beginning.  Rather, the claimant should be 
provided VCAA notice and an appropriate amount of time to 
respond and proper subsequent VA process.

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice letter was harmless error.  
Although notice was provided to the appellant after initial 
adjudication, the case was readjudicated thereafter, and the 
appellant has not been prejudiced thereby.  The content of 
the notice provided to the appellant fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) regarding VA's duty to notify.  Not only has the 
appellant been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond 
to VA notices, but the actions taken by VA have essentially 
cured the error in the timing of notice.  Further, the Board 
finds that the purpose behind the notice requirement has been 
satisfied because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

With regard to the duty to assist, the claims file contains 
the veteran's service medical records, VA treatment records, 
and VA examination reports.  Additionally, the claims file 
contains the veteran's statements in support of his claim.  
The Board has carefully reviewed such statements and 
concludes that he has not identified further evidence not 
already of record.  The Board has also perused the medical 
records for references to additional treatment reports not of 
record, but has found nothing to suggest that there is any 
outstanding evidence with respect to the veteran's claim.  

The Board observes that the record shows that the veteran 
began receiving Social Security benefits in October 2003.  
The record does not contain a copy of the determination that 
granted such benefits or the clinical records used therein.  
However, the Board finds that to remand for such records 
would serve no useful purpose.  These records, which were 
generated decades after the veteran's discharge from service, 
refer only to current disability, and thus would be 
cumulative of the records already of record which show the 
existence of the disabilities at issue.  Thus, the Board 
concludes that further development with regard to VA's duty 
to assist would serve no useful purpose and that no prejudice 
to the veteran will result.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993); Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).
The record reflects that the veteran underwent a VA 
examination for his left shoulder disability in July 2006.  
Nevertheless, the Board observes that the veteran, on his VA 
Form 9, submitted in August 2006, requested to have another 
VA examination with a different doctor.  However, the Board, 
after reviewing the July 2006 VA examination report, finds 
that such examination report provides the information 
necessary to properly adjudicate the veteran's claim.  
Therefore, the Board finds that a new VA examination and 
opinion is not necessary.  See McClendon v. Nicholson, 20 
Vet. App. 79, 84 (2006). 

Thus, based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the veteran in developing the 
facts pertinent to his claim.  Essentially, all available 
evidence that could substantiate the claim has been obtained.
 
Legal Criteria and Analysis

The Board has reviewed all of the evidence in the veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to the claim.  

In general, rating decisions that are not timely appealed are 
final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 
20.1103 (2007).

Pursuant to 38 U.S.C.A. § 7105(c), a final decision by the RO 
may not thereafter be reopened and allowed, except as 
provided by 38 U.S.C.A. § 5108, which indicates that "[i]f 
new and material evidence is presented or secured with 
respect to a claim, which has been disallowed, the [VA] shall 
reopen the claim and review the former disposition of the 
claim."  Therefore, once an RO decision becomes final under 
section 7105(c), absent the submission of new and material 
evidence, the claim cannot be reopened or adjudicated by VA.  
38 U.S.C.A. §§ 5108, 7105(c)(West 2002); Barnett v. Brown, 83 
F.3d 1380, 1383 (Fed. Cir. 1996).

Under applicable provisions, new evidence means existing 
evidence not previously submitted to agency decision makers.  
Material evidence means existing evidence that, by itself or 
when considered with the previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2007).  The veteran filed his 
claim to reopen in May 2002.  Therefore, the Board finds that 
the post August 29, 2001 standard of review should be 
applied.  

For the purpose of establishing whether new and material 
evidence has been received, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2007).  

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2007).
In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2007).

It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same and, in doing so, the 
Board may accept one medical opinion and reject others.  The 
Board cannot make its own independent medical determination, 
and it must have plausible reasons, based upon medical 
evidence in the record, for favoring one medical opinion over 
another.  Evans v. West, 12 Vet. App. 22, 30 (1998).

It is observed that, in a July 2006 Statement of the Case, 
the RO apparently found that new and material evidence had 
been received, and proceeded to deny the 
claim on the merits.  However, the preliminary question of 
whether a previously denied claim should be reopened is a 
jurisdictional matter that must be addressed before the Board 
may consider the underlying claim on its merits.  Barnett v. 
Brown, 8 Vet. App. 1, 4, (1995), aff'd, Barnett v. Brown, 83 
F.3d 130 (Fed. Cir. 1996).  Therefore, regardless of the 
manner in which the RO characterized the issue, the initial 
question before the Board is whether new and material 
evidence has been presented.

The veteran asserts that new and material evidence has been 
submitted to reopen his claim for service connection for a 
left shoulder disability.  The record reflects that the 
veteran initially filed a claim for service connection for a 
left shoulder disability in November 1967.  However, in March 
1968, the RO denied such claim because a VA examination x-ray 
revealed a deformity of the left acromioclavicular region, 
which was considered a developmental abnormality and not a 
disability under the law.  The veteran did not appeal that 
determination and it became final.  See 38 U.S.C.A. § 7105.

The evidence of record at the time of the March 1968 RO 
denial, included service medical records, which do not show 
that the veteran was in an automobile accident or injured his 
left shoulder.  The then available service medical records do 
show that the veteran was seen in March 1967 following a 
motorcycle accident, when a left leg shin abrasion with 
hematoma was identified.  No reference was made to any left 
shoulder complaint or abnormality.  A report of examination 
for separation from service, in May 1967, revealed clinical 
evaluation of the upper extremities was normal.  Such 
evidence also included a February 1968 VA examination report, 
in which the veteran reported that he had injured his 
shoulder in an October 1966 automobile accident and had 
slight enlargement of the acromioclavicular joint.  Physical 
examination at that time revealed slight tenderness over the 
left shoulder.  A report of X-ray examination of the left 
shoulder revealed the physician, Chief, Radiology Service, 
interpreted the X-ray as showing no evidence of injury to 
either the shoulder or clavicle.  It was noted that the 
veteran had identical deformity of the acromioclavicular 
region on both sides, which was apparently developmental.

The evidence received since the final March 1968 decision 
includes service medical records submitted in March 2004, 
which were not of record at the time of the March 1968 RO 
denial.  Such service medical records show that the veteran 
was hospitalized at Ft. Benning, GA in October 1966 for 
injuries (including separation of his left acromioclavicular 
joint) incurred when he was involved in an automobile 
accident on October 21, 1966.  The additional evidence of 
record also includes VA outpatient records and reports of 
September 2005 and July 2006 VA examinations, showing post-
service complaints of left shoulder pain and diagnosis of 
left shoulder degenerative joint disease.  This additional 
evidence and diagnosis was not considered at the time of the 
prior final denial.  

The Board finds that the additional evidence, including the 
service medical records dated in October 1966, which was 
submitted subsequent to the March 1968 RO determination, is 
new because they were not of record at the time of the prior 
final RO denial in March 1968.  These records are material 
because when considered by themselves or with previous 
evidence of record, they relate to the unestablished fact of 
whether or not the veteran sustained a left shoulder injury 
during active service.  Moreover, the additional evidence 
raises a reasonable possibility of substantiating the 
veteran's claim that his current left shoulder disability is 
related to the accident in which he was involved in service.  
As such, the Board finds that this evidence is neither 
cumulative nor redundant and raises a reasonable possibility 
of substantiating the veteran's claim.  Accordingly, the 
Board concludes that the evidence of record, particularly the 
service medical records dated in October 1966, which were 
received subsequent to the March 1968 RO denial, is new and 
material and the claim for service connection for a left 
shoulder disability is reopened.  Further, where the new and 
material evidence consists of a supplemental report from the 
service department, received after a decision has become 
final, the former decision will be reconsidered by the 
adjudicating agency of original jurisdiction.  38 C.F.R. 
§ 3.156(c) (2007).

De Novo Review

With respect to a de novo review of the veteran's claim, the 
veteran asserts that his current left shoulder disability is 
related to an in-service automobile accident in which he was 
involved.  Such in-service accident is documented in service 
medical records from Ft. Benning, GA, which show that the 
veteran was hospitalized for seven days in October 1966, 
after being involved in an automobile accident.  Among other 
things, the veteran was diagnosed with separation of the left 
acromioclavicular joint. 

Post-service treatment records reflect that the veteran has 
complained of experiencing left shoulder pain that VA 
outpatient examiners have attributed to degenerative joint 
disease since 2004.  The Board also observes that the record 
demonstrates that the veteran underwent a VA examination in 
February 1968 when the veteran's left acromioclavicular joint 
was slightly enlarged and was slightly tender, but the 
veteran's shoulder movements were normal.  An examiner also 
reported that an X-ray taken in conjunction with the February 
1968 VA examination, reflects that the veteran's left 
shoulder showed no evidence of injury to either the shoulder 
or clavicle and that the deformity of the acromioclavicular 
region was apparently developmental.  The Board notes that 
the service medical records of the October 1966 left shoulder 
separation were not of record at the time of the February 
1968 examination.

Further, the Board notes that a September 2005 x-ray showed 
that the veteran had narrowing and osteophyte formation in 
the AC joint, and did not have a fracture dislocation.  There 
is no evidence that the interpreting physician found that the 
veteran had an acromioclavicular deformity.  Likewise, the 
radiologist from the veteran's July 2006 VA left shoulder X-
rays, taken in conjunction with his VA examination, found 
that the veteran's humeral head was in a normal anatomic 
position and no acute bony abnormality or facture was 
identified.  On his impression of the veteran's X-ray, the 
radiologist specifically indicated that "no other 
significant or focal bony abnormality is seen in either 
joint."  Thus, based on such clinical findings of record, 
the Board finds that the evidence is in equipoise as to 
whether the veteran has a current left shoulder 
acromioclavicular disability.  Therefore, in resolving all 
reasonable doubt in the veteran's favor, the Board finds that 
he does have a current left shoulder acromioclavicular 
disability.

In terms of whether the veteran's current left shoulder 
disability is etiologically related to his documented October 
1966 in-service automobile accident, the July 2006 VA 
examiner opined that it "is not caused by or a result of 
injury during service."  The examiner's rationale for this 
decision included the fact that a May 1967 examination did 
not reveal any joint problems, the February 1968 VA 
examination x-ray did not show evidence of injury to the left 
shoulder and clavicle, the 2005 x-ray did not reveal a 
fracture dislocation, and there was no mention of A-C 
separation on the July 2006 x-ray.  The examiner also 
indicated that there was minimal left shoulder degenerative 
joint disease and that an A-C separation was not definite and 
questionable as the 2005 and 2006 X-rays did not find such 
problem.  Therefore, in the absence of any evidence to the 
contrary, the Board concludes that the preponderance of the 
evidence does not establish that there is an etiological 
relationship between the veteran's current left shoulder 
disability and his documented in-service left shoulder 
symptomology.  Accordingly, the Board finds that the veteran 
is not entitled to a grant of service connection on a direct 
basis for his current left shoulder disability.

As stated above, in order to establish service connection on 
a presumptive basis, the veteran's shoulder disability must 
have become manifest to a degree of 10 percent or more within 
one year from the date of termination of his period of 
service.  In this case, there is no evidence that the 
veteran's current left shoulder arthritis was manifested to a 
compensable degree within one year of his separation from 
service.  In fact, the first documented clinical diagnosis of 
current left shoulder arthritis was in 2005, which was many 
years after service.  Hence, the Board finds that the 
evidence of record does not establish that the veteran is 
entitled to service connection on a presumptive basis for a 
left shoulder disability.

In conclusion, although the veteran asserts that he has a 
current left shoulder disability that is related to service, 
he is not competent to provide an opinion requiring medical 
knowledge, such as a question of medical causation.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  He is competent to 
give evidence about what he experienced; for example, he is 
competent to report that he experiences certain symptoms.  
See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
Competency, however, must be distinguished from weight and 
credibility, which are factual determinations going to the 
probative value of the evidence.  Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997).  The negative evidence of record, 
including the July 2006 medical opinion, is of greater 
probative value than the veteran's statements in support of 
his claim.  Accordingly, the Board finds that the competent 
evidence of record fails to establish that the veteran has a 
current left shoulder disability as a result of his service.  
The Board has considered the doctrine of giving the benefit 
of the doubt to the veteran, under 38 U.S.C.A. § 5107 (West 
2002), and 38 C.F.R. § 3.102 (2007), but does not find that 
the evidence is of such approximate balance as to warrant its 
application.  Accordingly, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for service connection for a left shoulder disability and the 
claim must be denied.


ORDER

New and material evidence having been received to reopen a 
claim of entitlement to service connection for a left 
shoulder disability, the appeal, to this extent, is granted.

Entitlement to service connection for a left shoulder 
disability is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


